Title: To Thomas Jefferson from Mary Jefferson, 12 June 1797
From: Jefferson, Mary
To: Jefferson, Thomas


                    
                        Dear Papa
                        Monticello June 12th 1797
                    
                    Your letters to my sister and myself did not arrive here till the 9th. They were stopt in Fredericksburg by the sickness of the post boy, and were at last sent round by Richmond. We learnt with sorrow indeed that you had again been tormented by your rheumatism, the consolation of seeing you when you are ill is the only one I know—and I never feel the distress of separation as much as then. I have at last written to Sally Cropper and inclose the letter to you to direct to her in Acomac county, and if she will answer it will try for the future to keep up a more regular correspondance with her. Mr. Randolph and the children arriv’d here last tuesday all in perfect health Ann and Jefferson grown so much as to amaze us, Ann seems to promise more every day of resembling her mother. Her disposition is the same allready she will no doubt be worthy of her. We are alone at present. Mr. Hylton and a Mr. Lawrence with whom he is travelling left us to day after a visit of ten days. We have seen no one else and I hope we shall not for some time, solitude after such company as his is by no means unpleasant. I am not able to tell you whether Mr. Richardson is going on well, they to day, began to raise the walls of the hall, the other rooms are done. The garden has supplied us better with vegetables and fine lettuce than it has ever yet done although we have been so much in want of rain. But, I must finish my letter as they are waiting for it, the next we recieve from you I hope will let us know that you are recoverd and when to expect you. We wait in hopes of that in no small anxiety. Adieu Dear Papa I am your most affectionate daughter
                    
                        M Jefferson
                    
                